Order of .the Family -Court entered June 24, 1968, unanimously modified on the law and the facts to reduce the support payments for each child from $60 to $50 per week, and, as so modified, affirmed, without costs or disbursements. The proof of changed circumstances in regard to the amount required for the support of the parties’ three children was meager. Virtually the only support for the trial court’s ruling is to be found in the increased age of the children and the rise in living costs. While these are factors to be eon*740sidered, they do not justify the increase awarded. Concur—■ Eager, J. P., Capozzoli, McGivern and Steuer, JJ.